{¶ 12} The order appointing John M. Slavens executor of his mother's estate affects a substantial right that William Slavens has in the appointment process under R.C. 2113.07. Thus, the order is final and appealable under R.C. 2505.02 (A)(1) and (B)(2).
 JUDGMENT ENTRY
It is ordered that the APPEAL BE DISMISSED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Jackson County Common Pleas Court, Probate Divison, to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, P.J.: Dissents with Dissenting Opinion. Kline, J.: Concurs in Judgment and Opinion.